DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 11/03/2020 has been entered.  Claims 1-18 remain pending in the application.  Claims 3 and 5-7 remain withdrawn from consideration.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.  
The previous 35 USC 112 rejections of Claims 1, 2 and 4 are withdrawn in light of Applicant’s amendment to Claims 1 and 4.  



Election/Restrictions
Newly submitted Claims 13 and 14 are directed to an invention that lacks unity with the invention originally claimed for the following reasons: the claims as previously examined and new Claims 13 and 14, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the technical feature common to the previously examined claims and newly added Claims 13 and 14 are not a special technical feature as they do not make a contribution over the prior art in view of Herzmark US 2,236,853, in view of Brackett US 4,779,472 (see rejections below for complete analysis of why the previous examined claims do not amount to a special technical feature).  Furthermore, the technical features of new Claims 13 and 14 are mutually exclusive with the technical features of the claims already examined, i.e. the construction of the tracks and guides, specifically a zero angle of inclination, so they cannot be linked so as to form a single general inventive concept under PCT Rule 13.1.  For example, previously examined Claim 2, recites “sliding block tracks…are arranged at an inclination…relative to a perpendicular”, the previous claimed “inclination” prohibits an equal stroke width as recited in new Claim 13.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 13-14 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two parallel sliding block tracks are aligned perpendicular to the axis of rotation” (Claim 1, line 21) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted, Applicant’s elected the Species of Claims 1-2 and 4; none of the Figures show “two parallel sliding block tracks are aligned perpendicular to the axis of rotation”.  The closest would be Figure 3, with one track arranged perpendicular to the axis.  See 112(b) rejections below for more discussion.
Also, the “a roller bearing…” having “a piston stroke curve that deviates from a regular sinusoidal stroke curve, having an amplitude corresponding to the eccentricity of the drive interface” (Claim 9-11 and see Claim 1) must be shown or the feature(s) canceled from the claim(s).  Figures 6a-d, depicting the bearing details, do not show any structure to create the deviation from the normal curve, as recited in Claim 1, from which Claims 9-11 depend.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is noted that the new title is not indicative of the invention to which the claims are directed.  Claim 1 is directed to more than sliding block tracks.  In fact, a sliding block guide with sliding block tracks is admitted prior art, see Figure 5.
The following title is suggested: --Double Piston Compressor Having A Sliding Block Producing A Stroke Curve That Deviates From A Sinusoidal Stroke Curve--.


Claim Objections
Claim 18 is objected to because of the following informalities: 
Recitation of “progression of piston stroke curve” would be clearer if rewritten as --progression of the piston stroke curve--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17, line 2, recitation of “at least twice the eccentricity” is an open ended range, conceivably covering ranges substantially greater than “at least twice the eccentricity”, such as 1000 times the eccentricity.  There is no evidence on the record to suggest that Applicant envisioned such an upper limit to this range or any other upper limit for this open ended range.  Accordingly, Applicant has not demonstrated possession of the claimed invention at the time the application was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4 and 8-12 and 15-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.

Claim 1, line 21, recitation of “aligned perpendicularly to the axis of rotation” is not clear in context.  It is unclear how the two parallel sliding block tracks are aligned perpendicularly to the axis, when the tracks are askew to the axis of rotation?  It is noted, that the original Claim 1, required the “sliding block guide” to be aligned perpendicularly to the axis.  Applicant’s may wish to consider changing “perpendicularly to” to --around-- as the simplest solution.  For purposed of examination any alignment will be assumed to be “perpendicularly”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Herzmark US 2,236,853, in view of Brackett US 4,779,472.

With respect to Claim 1, Herzmark discloses a two-stage compressor (Claim 1, line 1) of a compressed air supply device (see Figure 1), the two-stage compressor comprising: a low pressure stage 14/11 having a low pressure cylinder 11; a high pressure stage 15/12 having a high pressure cylinder 12; a low pressure piston 14 guided in an axially movable manner in the low pressure cylinder (see Figure 1); a high pressure piston 15 guided in an axially movable manner in the high pressure cylinder (see Figure 1); a piston rod (see rod adjacent to 18 between 14 and 16 in Figure 3; it is noted this is identical to Applicant’s piston rod 8 in Figure 1) rigidly connecting the low pressure piston 14 and the high pressure piston 15 (see Figure 1); and a sliding block guide 16, the sliding block guide having a recess (inside 16, “slotted crosshead 16”, Page 1, line 44, right side) arranged in the piston rod, the sliding block guide 16 having two parallel sliding block tracks (top and bottom sides of 16 adjacent 19 top and bottom, in Figure 1, portrait view), wherein the cylinder of the low pressure stage 11 and 
This simple combination is only changing the shape (adding the angle taught by Brackett ) of the tracks disclosed by Herzmark.
With respect to the limitations directed towards the “stroke curve that deviates” the “angled elongated opening 546” is identical to the claimed structure, and is kinematically required to produce the same stroke curve as the claim structure.

With respect to Claim 2, as it depends from Claim 1, Brackett further teaches the sliding block tracks (sides of 546 in contact with 530) of the sliding block guide 540 are arranged at an inclination (“arranged at an angle”, Column 6, line 28-30) in a 

With respect to Claim 4, as it depends form Claim 2, Brackett further teaches an angle α of the inclination (“about 10°”, Column 6, line 30) at which the sliding block tracks (sides of 546 in contact with 530) are arranged relative to the perpendicular (the perpendicular to both the axis in Figure 12 is the vertical centerline of 512) is less than or equal to 45° (“about 10°” is less than 45°, Column 6, line 30).

With respect to Claim 8, as it depends from Claim 1, Herzmark discloses the drive interface (19 top and bottom) includes a crank pin (eccentric portion of 13 as labeled in Figure 1), the crank pin being secured on the drive shaft 13 at a position radially spaced by the eccentricity (distance between center of 20 and center of 13 as labeled in Figure 1) from the axis of rotation (center of 20 as seen in Figure 1) of the drive shaft 13.

With respect to Claim 9, as it depends from Claim 8, although Herzmark disclose most of the limitations of the claim, including a drive interface (19 top and bottom), Herzmark is silent on the drive interface includes a rolling bearing having an inner ring and an outer ring, the inner ring of the rolling bearing lying on the crank pin and the 

With respect to Claim 12, as it depends from Claim 2, the combination of prior art disclose all the structural limitations of the claim, including Herzmark disclosure of an eccentricity (distance between center of 20 and 13 as labeled in Figure 1) of a drive interface (19 top and bottom) and Brackett teachings a piston stroke curve (“back and forth” movement, Column 6, lines 4-5) that deviates (see Claims 15-17) from a regular sinusoidal stroke curve (“motion” of 10, see Figures 2-5, 0 to 360 degrees, Column 3, line 26 to Column 4, line 4) having an amplitude (distance between “back and forth”, Column 2, lines 55-58) corresponding to the eccentricity (distance between center of 526 and center of 528, in Figure 12) of the drive interface 46 (see Figure 2).  The combination of prior art is silent on an amplitude that is greater than the eccentricity of 

With respect to Claim 16, as it depends from Claim 1, Herzmark disclose the two sliding block tracks (top and bottom sides of 16 adjacent 19 top and bottom, in Figure 1, portrait view) are linear (see Figure 1, the tracks are straight lines).

With respect to Claim 17, as it depends from Claim 16, although Herzmark disclose most of the limitations of the claim, including the two sliding block tracks (top and bottom sides of 16 adjacent 19 top and bottom, in Figure 1, portrait view) are linear (see Figure 1, the tracks are straight lines), Herzmark is silent on the two sliding block tracks are linear over a length of at least twice the eccentricity.  Brackett disclosing a motion converter 510 (see Figure 12) for a compressor (Column 7, lines 14-15) specifically teach two sliding block tracks (sides of 546 in contact with 530) are linear (see Figure 12, the tracks are straight lines) over a length of at least twice (the track length is over twice the distance between the center of 526 and center of 528, in Figure 12, see position of 28 in Figures 3 and 5, 28 is rotating about the center of 26) the eccentricity (distance between center of 526 and center of 528, in Figure 12).  Brackett teaches tracks that are linear over twice the length of the eccentric advantageously allowed 360 degree rotation (Column 3, line 27 to Column 4, line 4).  Therefore, it would .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herzmark, in view of Brackett (both mentioned previously), in further view of Harmon US 0,999,220.

With respect to Claim 10, as it depends from Claim 8, although the combination of prior art teach most of the limitations of the claim, including Herzmark disclosure of a two-stage compressor (see Claim 1, line 1) having a drive interface (19 top and bottom) and Brackett teachings of a motion converter 510 (see Figure 12) for a compressor (Column 7, lines 14-15), the combination of prior art is silent the drive interface further includes a rolling bearing and a slide bearing ring, wherein the rolling bearing has an inner ring and an outer ring, the inner ring of the rolling bearing lying on the crank pin and the outer ring of the rolling bearing lying against an interior of the slide bearing ring, and wherein the slide bearing ring has an exterior surface that is rollably guided on the two parallel sliding block tracks.  Harmon disclosing a reciprocating compressor (see Figure 1) specifically teach the drive interface 28/29 further includes a rolling bearing 29 and a slide bearing ring 28, wherein the rolling bearing 29 has an inner ring and an outer ring (Page 2, lines 28-31), the inner ring bearing lying (see Figure 2) on the crank .


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herzmark, in view of Brackett (both mentioned previously), in further view of Williams US 2,312,057.

With respect to Claim 11, as it depends from Claim 8, although the combination of prior art teach most of the limitations of the claim, including Herzmark disclosure of a two-stage compressor (see Claim 1, line 1) having a drive interface (19 top and bottom)  and Brackett teachings of a motion converter 510 (see Figure 12) for a compressor (Column 7, lines 14-15), the combination of prior art is silent a rolling bearing and a substantially rectangular slide body, wherein the rolling bearing has an inner ring and an outer ring, the inner ring of the rolling bearing lying on the crank pin and the outer ring of the rolling bearing lying against an interior surface of the substantially rectangular slide .


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Herzmark, in view of Brackett (both mentioned previously), in further view of Moteki et al. US Pub. 2002/0002957, as an evidentiary reference.

With respect to Claim 15, as it depends from Claim 12, although Herzmark discloses most of the limitations of the claim, including a piston stroke curve (“reciprocating”, Page 1, lines 40-50, right-side) corresponds to a stroke height (“bottom . 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Herzmark, in view of Brackett (both mentioned previously), in further view of Lea 3,459,056.

With respect to Claim 18, as it depends from Claim 4, although the combination of prior art disclose most of the limitations of the claim including Herzmark disclosure of a two stage compressor (Claim 1, line 1) and Brackett teachings of sliding block tracks (sides of 546 in contact with 530) inside of the sliding block guide 540 are constructed and arranged (“arranged at an angle”, Column 6, line 28-30) such that a piston stroke curve (“back and forth” movement, Column 6, lines 4--5) that deviates (see Claims 15-17) from a regular sinusoidal stroke curve, the combination of prior art is silent on 
1/r2 X F1(cos2 Ø1 - 2 tan Ø1’ sin Ø1 + tan2 Ø1’ sin2 Ø1) (Column 6, line 51, substituting ɷ for Ø1 and α for the Ø1’ the claimed formula can be derived via common well known mathematical manipulations).  Lea teaches the formula allows for the calculation of error (Column 7, lines 5-10).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have expressed the progression of the piston curve by a formula as taught by  Lea, in the pump disclosed by Herzmark, to have advantageously allowed calculation of error.
It is noted, that “can be expressed” is not consider a structural limitation but rather an inherent result of the claimed structure.  A prior art structure, matching the claimed structure, is kinematically required to produce the same results that can be expressed by an equivalent formula. 


Response to Arguments
Applicant's arguments filed 11/03/2020 have been fully considered but they are not persuasive.
Applicant’s arguments (see Remarks, Page 8, last paragraph to Page 10, line 19) with respect to Baumann and Jayne, have been considered but are moot because the .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Broyles US 2,375,748 teaches a two stage compressor (see Figure 7) with side track that cause deviation from a normal sinusoidal stroke.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
01/29/2020

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746